    Case 4:18-cv-00747-ALM-CAN Document 38 Filed 04/09/19 Page 1 of 1 PageID #: 387




                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      CRAIG CUNNINGHAM                                  §
                                                        § Civil Action No. 4:18-CV-747
      v.                                                § (Judge Mazzant/Judge Nowak)
                                                        §
      JEFF LAKES, ET AL.                                §

                                   ORDER OF PARTIAL DISMISSAL

             Came on to be considered this day the Joint Stipulation of Dismissal of Defendants

     National Consolidated Services, LLC and Chandler Construction, LLC and Leave for Plaintiff to

     File Second Amended Complaint, filed in this matter by Plaintiff Craig Cunningham and

     Defendants Jeffrey Lakes, Ramsey Debt Relief, also known as Ramsey Services, LLC, National

     Consolidated Services, LLC and Chandler Construction, LLC (“Joint Stipulation”) (Dkt. #37).

     After considering the Motion, it is hereby

             ORDERED, ADJUDGED AND DECREED that the entirety of Plaintiff’s claims against

     Defendants National Consolidated Services, LLC, Ramsey Debt Relief, also known as Ramsey

     Services, LLC, and Chandler Construction, LLC are hereby dismissed. Plaintiff’s claims against

     Defendants Jeffrey Lakes and Cori Marx remain. It is further
.
             ORDERED, ADJUDGED AND DECREED that Plaintiff, pursuant to Fed. R. Civ.

     P. 15(a)(2), shall have ten (10) days from the date of the Joint Stipulation to file the Second Amended

     Complaint attached to the Joint Stipulation of Dismissal.


           SIGNED this 9th day of April, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
